As filed with the Securities and Exchange Commission on April 30, 2010 File No. 2-12663 File No. 811-02278 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 102 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 102 x Value Line Premier Growth Fund, Inc. (Exact Name of Registrant as Specified in Charter) 220 East 42nd Street New York, New York 10017-5891 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (212) 907-1500 Howard A. Brecher, Esq. Value Line Premier Growth Fund, Inc. 220 East 42ndStreet New York, New York 10017-5891 (Name and Address of Agent for Service) Copy to: Peter
